— In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for *805underinsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated January 2, 1991, which denied the application and granted the respondent leave to settle a related personal injury action.
Ordered that the order is affirmed, with costs.
It was not an improvident exercise of discretion for the Supreme Court to deny the petitioner’s application to stay arbitration of a claim for underinsured motorist benefits and to permit settlement of the related personal injury action (cf, State Farm Mut. Auto. Ins. Co. v Taglianetti, 122 AD2d 40; Matter of State Farm Mut. Ins. Co. v Lopez, 163 AD2d 390). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.